DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on November 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 7, and 18-20 are objected to because of the following informalities:  
Claim 1 should be amended to recite “a length” in line 12 and “an end” in line 15.
Regarding claims 7 and 18-20, the claims should be amended to recite “…with the at least one microfluidic channel” in line 4 since the channel is already recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovelman (WO 0035530)
	Regarding claim 1, Kovelman discloses Implantable medical device for locoregional injection and/or sampling in the lumen of a blood vessel or in a parenchyma (insertion set 30 in fig. 3 is functionally capable of being implanted and injecting into a blood vessel or parenchyma) comprising a microfluidic chip (38 in fig. 4) and a cover (34 in fig. 4), wherein the microfluidic chip comprises at least one microfluidic channel extending from a first face of the microfluidic chip (see below) to a second face of the microfluidic chip (see below), the cover comprises at least two hollow micro-needles protruding from the cover (32 in fig. 4), the cover is fixed to the second face of the microfluidic chip such that the at least one microfluidic channel is in fluid connection with the at least two hollow micro-needles (fig. 4), and the length of the at least two hollow micro-needles protruding from the cover is configured such that when the cover is implanted on the outside wall of the blood vessel or on the parenchyma, the end of the at least two hollow micro-needles penetrates the lumen of the blood vessel or the parenchyma (absent any other structural limitations further defining the length of the microneedles, the microneedles of Kovelman are functionally capable of penetrating the blood vessel or parenchyma since Kovelman discloses on pg. 5, lines 1-3 that the micropenetrating members pierce the target tissue).

    PNG
    media_image1.png
    368
    673
    media_image1.png
    Greyscale

	Regarding claim 4, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
	Regarding claim 5, Kovelman discloses the microfluidic chip comprises a top face, a bottom face and side faces (see below), and wherein the first face is a side face and the second face is a top or bottom face (see below and fig. 4 which shows the second face as the top face).

    PNG
    media_image2.png
    238
    428
    media_image2.png
    Greyscale

Regarding claim 7, Kovelman discloses said cover comprises at least 10 microneedles (fig. 3 shows 14 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (fig. 4 shows all of the microneedles in communication with the channel).
	Regarding claim 8, Kovelman discloses said at least one microfluidic channel is connected to a primary fluid injection or sampling path such as a catheter (infusion tubing 42 in fig. 4).
	Regarding claim 20, Kovelman discloses said cover comprises at least 10 microneedles (fig. 3 shows 14 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (fig. 4 shows all of the microneedles in communication with the channel).
Claim(s) 1, 4, 6-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kralick (US 20100256549).
Regarding claim 1, Kralick discloses Implantable medical device for locoregional injection and/or sampling in the lumen of a blood vessel or in a parenchyma (system 10 in fig. 6 is shown to be implantable and is functionally capable of injection/sampling into a blood vessel or parenchyma) comprising a microfluidic chip (18 in fig. 2) and a cover (14 in fig. 2), wherein the microfluidic chip comprises at least one microfluidic channel extending from a first face of the microfluidic chip  (see below) to a second face of the microfluidic chip (see below), the cover comprises at least two hollow micro-needles protruding from the cover (12 in fig. 2), the cover is fixed to the second face (paragraph 48 discloses the cover 14 being thermally bonded to the chip 18 so that the cover is fixed relative to the second face of the chip) of the microfluidic 

    PNG
    media_image3.png
    379
    665
    media_image3.png
    Greyscale

	Regarding claim 4, Kralick discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 3 shows the two faces are separate faces).
Regarding claim 6, Kralick discloses the microfluidic chip comprises a top face, a bottom face and side faces (see below), and wherein the first face is a top face and the second face is a bottom face (see below).

    PNG
    media_image4.png
    238
    406
    media_image4.png
    Greyscale

	Regarding claim 7, Kralick discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
	Regarding claim 8, Kralick discloses said at least one microfluidic channel is connected to a primary fluid injection or sampling path such as a catheter (302 in fig. 6).
	Regarding claim 9, Kralick discloses said microfluidic chip comprises at least 2 microfluidic channels (fig. 2 shows that the chip 18 would have 16 channels).
	Regarding claim 10, Kralick discloses said microfluidic chip comprises at least two microfluidic circuits (the channels in fig. 2 form different circuits; the examiner notes that this interpretation appears consistent with Applicant’s specification which discloses that each channel forms a circuit on pg. 9, lines 11-12).
	Regarding claim 11, Kralick discloses each microfluidic circuit is connected to a separate primary path (304 in fig. 6).
Regarding claim 20, Kralick discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman, as applied to claim 1 above, as evidenced by Yamabe (US 20180326195) and further in view of Cleary (US 20050228340).
Regarding claim 2, Kovelman discloses all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover being made from polycarbonate (pg. 11, lines 14-17) which inherently possesses the ability to plastically 
Cleary teaches a similar microfluidic chip (2 in fig. 2) which contains a channel (channel between port 5 and bottom of structure) for transmitting a therapeutic agent (18 in fig. 2).  Cleary teaches that the microfluidic chip is made from polycarbonate (paragraph 25) and is plastically conformable as evidenced by Yamabe (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microfluidic chip of Kovelman to be made from polycarbonate since Cleary teaches this material would render the chip impermeable to liquid being delivered (paragraph 25).
Regarding claim 15, Kovelman discloses all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover being made from polycarbonate (pg. 11, lines 14-17) which inherently possesses the ability to plastically conform, as evidenced by Yamabe (paragraph 58 discloses that polycarbonates are an example material which is plastically deformable indicating that it is capable of plastically conforming to an external surface of a blood vessel or parenchyma).  However, Kovelman does not explicitly teach or disclose the microfluidic chip being plastically conformable.
Cleary teaches a similar microfluidic chip (2 in fig. 2) which contains a channel (channel between port 5 and bottom of structure) for transmitting a therapeutic agent (18 in fig. 2).  Cleary teaches that the microfluidic chip is made from polycarbonate 
Regarding claim 16, in the modified device of Kovelman, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
Regarding claim 18, in the modified device of Kovelman, Kovelman discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
Claims 3, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman.
Regarding claim 3, Kovelman discloses all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover is performed in the shape of a curvature (pg. 9, lines 19-22 discloses the cover in the shape of oval ellipsoid).  However, Kovelman does not explicitly teach or disclose the microfluidic chip is preformed in the shape of a curvature.
In the embodiment shown in fig. 3, Kovelman discloses that the shape of the microfluidic chip is performed into a shape which matches that of the cover (fig. 3 shows 
Regarding claim 17, in the modified device of Kovelman, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
Regarding claim 19, in the modified device of Kovelman, Kovelman discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783